Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme *937Court (Fisher, J.). We add only that, by signing the Certification to the Offering Plan in his individual capacity, defendant William H. Wackerman “knowingly and intentionally advanced the alleged misrepresentations of the offering plan, and thus, can be held personally liable” (Zanani v Savad, 228 AD2d 584, 585; see, State of New York v Sonifer Realty Corp., 212 AD2d 366, 367; Residential Bd. of Mgrs. v Union Sq.-14th St. Assocs., 190 AD2d 636, 637-638). (Appeals from Order of Supreme Court, Monroe County, Fisher, J. — Summary Judgment.)
Present — Pine, J. P., Lawton, Hayes, Wisner and Boehm, JJ.